





Exhibit 10 - Legal Engagement Letter




Gregory M. Wilson

18610 E. 32nd Ave.

Greenacres, WA 99016

Tel. (509) 891-8373

Fax (509) 891-8382




April 7, 2007




Steve Bergstrom

Silver Hill Mines, Inc.

2802 South Man O'War

Veradale, WA 99037




Re: Legal Engagement Letter Corporate Representation




Dear Mr. Bergstrom:




This confirms the undersigned firm has been engaged to render assistance to
Silver Hill Mines, Inc., a Washington corporation (hereinafter referred to as
Registrant) with respect to legal services relating to holding a shareholder’s
meeting, assisting in a corporate reorganization, filing a Form 10SB
registration statement and assisting in a business combination transaction.
 This assistance excludes any matters dealing with federal, state and local tax
law issues, intellectual property laws and foreign laws.  Any engagements for
Securities Act registration matters will not be included in this engagement.




This assistance specifically includes the following:




(1)  The explanation to responsible officers and directors of the Registrant of
their responsibilities under the applicable requirements of the federal
securities laws and regulations including in general terms the possible civil
and criminal consequences of failure to comply with such requirements. The
appropriate officers, directors, and promoters must devote adequate time and
attention to the preparation of the SEC Documents because the securities laws
place on them responsibility for assuring the SEC Documents are not materially
misleading or incomplete. They should further understand that   we, as lawyers,
cannot relieve either the Registrant or its officers and directors of their
individual responsibilities although we can certainly assist them in fulfilling
them. All biographical information on officers, directors and promoters will be
verified under oath and furnished to us in writing pursuant to questionnaires to
be supplied by us.




We will be entitled to rely on accuracy and truthfulness of all written
information furnished us by Registrant’s officers, directors and promoters and
they, all signatories to this letter and the Registrant, will indemnify and hold
us harmless from and against all claims arising out of or resulting from
material misrepresentations or omissions contained in such written information.




(2)  We will discuss with the Registrant its needs to create procedures which
will enable it to develop the information reasonably necessary to meet the
requirements of the Securities Exchange Act of 1934 and to create a reasonable
timetable and assignment of responsibilities for developing such information.
The Registrant will be responsible for assigning responsibility for developing
particular types of information to those persons most knowledgeable about such
matters.




(3)  We will assist the Registrant on the basis of information furnished to us
in reaching its decisions as to what information should be included in the SEC
Documents, how it should be included and to what extent its omission would raise
questions under federal securities laws. The responsibility for decisions as to
whether a fact is material or whether there is a material inaccuracy in the
statement will remain with the Registrant. We are not obligated to search all
the files and records of the Registrant to discover, for example, all material
contracts or other documents but will be entitled to rely, outside of certain
legal matters, on interrogations of and reports and compilations prepared by
others including auditors (whom we will assist you in locating, if requested)
and other lawyers. In particular, we are not being retained to furnish
accounting or economic advice and our retention as





--------------------------------------------------------------------------------







counsel specifically excludes federal and state taxation, corporate law, state
joint venture and partnership law, and franchising law.




(4)   We will assist you in the drafting of the documents to the end that in our
opinion, these documents reflect what the Registrant intends them to say, is not
ambiguous and is written in a way that is designed to protect the Registrant
from later claims of overstatement, misleading implications, omissions or other
deficiencies due to the manner in which the statements in question have been
written. However, you are cautioned merely because we have assisted you in this
endeavor, this will not ensure it will be free from all misleading, unclear or
ambiguous statements. However, all information properly furnished to us will be
provided in the SEC Documents in the precise format required. Again, the ability
to determine the substance or context of the SEC Documents rests solely with the
Registrant.




(5)  We will not be required to, nor will we make statements, which could give a
mistaken impression we have passed upon matters which we have not, nor that we
take responsibility for the accuracy and completeness of the SEC Documents. We
will not be named in the SEC Documents nor in any other document furnished to
anyone without our prior written consent.




(6)   We may advise you with respect to certain matters under the federal
securities law which may arise and not relate directly to the preparation of the
SEC Documents. We will provide you with a specific list of the reporting and
other requirements of federal securities laws to which the Registrant may become
subject. We will advise the Registrant as to the procedures and requirements
involved in the processing of the SEC Documents.




The foregoing undertakings of the undersigned firm are contingent upon the
Registrant promptly advancing, upon request, all costs and expenses and fees of
the undersigned when due and owing. Costs and expenses include, but are not
limited to, travel, printing, filing fees, photocopy, telephone, document
preparation charges, courier, federal express, postage and other expenses
incurred by the undersigned. The Registrant acknowledges the undersigned has no
obligation to advance any expenses and may from time to time request a deposit
for the same. The Registrant further acknowledges the undersigned may be
required to resign this engagement if its failure to do so would result in a
violation of a Disciplinary Rule, such as those prohibiting counsel from
knowingly advising or assisting his client to engage in an illegal or fraudulent
act.




Due to increased Registrant compliance, as required under the Sarbanes-Oxley
Act, our flat fee annual retainers have increased substantially.  Therefore, the
firm will charge an hourly rate of $450.00 Dollars per hour for assisting the
Registrant,  as outlined in paragraph 1 above for legal services.  The fee will
be billed at the end of the engagement which contemplates a business combination
agreement with an operating company.




The hourly fee will not include costs and expenses advanced on behalf of the
Registrant.  These costs and expenses may include, but are not limited to,
travel, printing, filing fees, photocopy, telephone, document  preparation
charges, courier, federal express, postage and other expenses incurred by the
undersigned at the request of the Registrant.




If the foregoing conforms to your understanding of our fee arrangement and
respective obligations, please sign the enclosed copy of this letter and return
it to me in the self-addressed envelope similarly provided.




Sincerely yours,




/s/ G.M. Wilson

Gregory M. Wilson

Attorney at Law




ACCEPTED:




Silver Hill Mines, Inc.

(Registrant)

/s/ Steve Bergstrom

By: Steve Bergstrom

Title: President






